Citation Nr: 0730005	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disability with osteoporosis and facet 
arthropathy.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, granting the veteran's 
claim of service connection for a low back disability 
characterized as osteoporosis with facet arthropathy and 
assigning an initial 10 percent schedular evaluation 
therefor, effective from August 12, 2004.  The veteran 
appeals for the assignment of a higher initial rating.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2006.  A 
transcript of that proceeding is of record.  At the time of 
such hearing, the veteran submitted additional documentary 
evidence in support of his claim and that evidence was 
accompanied by a written waiver for its initial consideration 
by the RO.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2006).

The Board herein grants an initial rating of 20 percent for 
the veteran's service-connected low back disorder.  The issue 
of his entitlement to an initial rating in excess of 20 
percent for his low back disability is addressed in the 
REMAND portion of this document and such REMAND is to the 
VA's Appeals Management Center (AMC) located in Washington, 
DC.  


FINDING OF FACT

From August 16, 2004, to the present, the veteran's low back 
disorder is shown to have resulted in a reduction of flexion 
of the lumbar spine from 30 to 60 degrees.  



CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
rating of 20 percent for a low back disability with 
osteoporosis and facet arthropathy from August 16, 2004, to 
the present, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5013-5003 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2006).  Such have been the subject 
of holdings of various Federal courts.  As the disposition 
herein reached is wholly favorable to the veteran to the 
extent indicated, and the remaining question of whether an 
even higher rating can be granted is addressed in the remand 
below, the need to discuss VA's efforts to comply with the 
VCAA and its implementing regulations is obviated at this 
time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for a low back disorder, characterized as 
osteoporosis with facet arthropathy, was established by the 
RO through its rating decision of March 2005.  At that time, 
a 10 percent rating was assigned under 38 C.F.R. § 4.71a, DC 
5013, effective from August 16, 2004.  Given that the veteran 
timely appealed the initial rating assigned for his low back 
disorder, the holding in Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found.

Under DC 5013 for osteoporosis with joint manifestations, 
rating of the disorder is to be undertaken on the basis of 
limitation of motion of affected parts, as degenerative 
arthritis under DC 5003.  The rating criteria for 
degenerative arthritis provide that when arthritis is 
established by X-ray findings it will be rated on the basis 
of limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  Where the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate DCs, a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  38 C.F.R. § 4.71a, DC 5003.  

Under the general formula for diseases and injuries of the 
spine, a spinal disorder, with or without regard to symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, is assigned a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Medical evidence on file consists of various examination and 
treatment reports compiled by a private treating chiropractor 
from 2004 to 2006, the report of the veteran's primary care 
physician indicating that he had not treated the veteran for 
a back disorder, and the report of a VA spine examination in 
October 2004.  The results of the VA examination in October 
2004 are inconsistent with the findings identified by the 
veteran's treating chiropractor on examinations undertaken in 
August 2004, February 2005, and March 2006.  The VA 
evaluation disclosed that forward flexion of the low back was 
reduced only to 85 degrees, with thoracolumbar range of 
motion totaling 180 degrees.  However, the examinations 
performed by the private chiropractor yielded findings, all 
of which demonstrated that flexion of the veteran's lumbar 
spine was reduced to within the 30 to 60 degree range for 
which the general formula for rating spinal disorders 
mandates the assignment of a 20 percent schedular evaluation.  
Given the consistency of the findings of the attending 
chiropractor in conjunction with the veteran's credible 
testimony regarding his reduced range of motion and related 
inability to engage in tasks requiring bending and climbing, 
it is concluded that the chiropractic findings are a more 
accurate measure of the true severity of the limitation of 
motion resulting from the veteran's service-connected low 
back disorder.  On that basis, a 20 percent schedular 
evaluation is assigned therefor from August 16, 2004, to the 
present.  Fenderson, supra.  

As indicated above, the issue of the veteran's entitlement to 
an initial rating in excess of 20 percent for his low back 
disorder is addressed in the REMAND portion of this document.  


ORDER

An initial rating of 20 percent from August 16, 2004, to the 
present, for a low back disability with osteoporosis and 
facet arthropathy is granted, subject to those provisions 
governing the payment of monetary benefits.  


REMAND

Review of the record fails to indicate that the RO ever 
furnished the vetera-appellant a VCAA letter in an effort to 
comply with the VA's duty to notify in terms of his claim for 
a higher initial rating for a low back disorder.  Such 
oversight is significant, as the facts of this case are in 
dispute as to the degree of disablement resulting from such 
disorder.  In effect, this case turns in large part on 
whether the veteran has submitted the necessary information 
and evidence indicating that an initial schedular rating in 
excess of 20 percent is warranted.  

As for the question of whether the first-notice-requirement 
error here was prejudicial, the United States Court of 
Appeals for Veterans Claims has held that any error regarding 
the first notice requirement is of the type that has the 
"natural effect" of producing prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 122.  As well, if the first 
notice requirement is not met, then the burden shifts to VA 
to show that the appellant has not been prejudiced.  See 
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007).

In this instance, while it is evident that the appellant did 
receive a VCAA letter in connection with the underlying claim 
for service connection for a low back disorder, review of the 
record does not indicate that the veteran by virtue of the 
argument advanced by and on his behalf was made fully aware 
of the evidence and information needed to substantiate his 
claim, the division of responsibility between himself and VA 
as to obtaining Federal and non-Federal records, or the need 
to submit all pertinent evidence in his possession.  It, 
thus, would be imprudent, if not violative of the appellant's 
due process rights, for the Board to enter a final decision 
denying the full benefit sought without ensuring that VA has 
complied fully with its duty-to-notify obligation.  Remand is 
therefore deemed necessary to ensure VCAA compliance.  

In addition, the veteran testified at his May 2006 hearing 
that he had been receiving VA medical treatment for his low 
back disorder at the VA's Brick Outpatient Clinic in New 
Jersey.  However, records relating to any such treatment are 
not now contained within the veteran's claims folder.  
Efforts are needed to obtain any such records, pursuant to 
the VA's duty to assist obligation.  38 C.F.R. § 3.159(c)(2) 
(2007).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for an initial rating in excess 
of 20 percent for his service-connected 
low back disorder, currently 
characterized as osteoporosis with facet 
arthropathy, from August 16, 2004.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
The RO or AMC must obtain any relevant VA 
or other Federal records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist the veteran in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Any and all pertinent examination and 
treatment records, not already on file, 
which were compiled by VA, including 
medical records from the VA's Brick 
Outpatient Clinic, must be obtained for 
inclusion in the veteran's claims folder.  

3.  Thereafter, the veteran's claim for 
entitlement to an initial rating in 
excess of 20 percent for a low back 
disorder, from August 16, 2004, to the 
present, must be readjudicated on the 
basis of all the evidence on file and all 
governing legal authority, to include the 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), as to whether the 
assignment of a staged rating or ratings 
is warranted during the initial rating 
period.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
must be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits and the 
dispositive law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


